Citation Nr: 0604425	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether it was proper to reduce the rating for the 
veteran's service-connected hemorrhoid disability from 10 
percent to a noncompensable evaluation.

2.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from March 1994 to 
March 1998.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO reduced the 
disability evaluation for the veteran's service-connected 
hemorrhoids from 10 percent to a noncompensable evaluation, 
effective September 2001.  

2.  The evidence of record at the time of the June 2001 
rating decision demonstrated that the veteran's service-
connected hemorrhoids were manifested by complaints of 
bleeding with defecation and pain after defecation about 
three or four times a month, without medical evidence of 
internal or external hemorrhoids.

3.  The evidence of record demonstrates that the veteran's 
service-connected hemorrhoids are manifested by hemorrhoid 
tags.


CONCLUSIONS OF LAW

1.  As of September 2001, the criteria for reduction in the 
evaluation of the veteran's service-connected hemorrhoids 
from 10 percent to a noncompensable evaluation had been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.105, 4.114, Diagnostic Code 7336 (2001).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  By a September 2004 decision, the Board 
remanded this case because the statement of the case did not 
discuss the regulations pertinent to the propriety of rating 
reductions and because VCAA notification requirements had not 
been complied with.  Pursuant to the remand, VA notified the 
veteran by a letter dated April 2005 of the information and 
evidence needed to substantiate and complete his claim for 
entitlement to a compensable evaluation for a hemorrhoid 
disability and for the propriety of a rating reduction.  The 
letter also informed the veteran that VA would obtain all 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records on his behalf.  By a March 2003 statement of the case 
and October 2005 supplemental statement of the case, the 
veteran was notified of laws and regulations pertinent to the 
issue of a compensable evaluation of the hemorrhoids and the 
propriety of the rating reduction.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and VA examination reports and 
outpatient medical records have been associated with the 
claims file.  Pursuant to the Board remand, the RO obtained 
the most recent VA outpatient records that include treatment 
for the veteran's hemorrhoids.  Also pursuant to the remand, 
in an April 2005 letter, the veteran was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  The veteran did not reply to this letter and 
has thus stated sub silentio that he neither has nor knows of 
any further pertinent evidence.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Propriety of the rating reduction

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
VA Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2005).

Hemorrhoids are rated under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2001)(2005).  A 10 percent 
evaluation is assigned for external or internal hemorrhoids 
that are irreducible, large or thrombotic, with excessive 
redundant tissue, and evidencing frequent recurrences.  A 
noncompensable evaluation is assigned for external or 
internal hemorrhoids that are mild or moderate.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

Historically, the veteran's service entrance and discharge 
examinations were negative for hemorrhoids.  External 
hemorrhoids were diagnosed in April 1994 and May 1996. 

VA outpatient records from March 1998, received by the RO in 
December 1998, indicate the veteran presented with complaints 
of bloody stool and sharp, constant, rectal pain that was 
unrelieved by over-the-counter medication.  The examiner 
found a large external hemorrhoid and a blood clot.  In early 
April 1998, an examiner found two bleeding external 
hemorrhoids and recommended excision.  Later in April 1998, 
the veteran underwent a hemorrhoidectomy to remove two 
external lateral hemorrhoids on the left buttock and one 
external hemorrhoid on the right lateral buttock. 

At a May 1998 VA examination, the veteran reported that he 
had severe rectal pain and bloody stool.  The examiner noted 
the veteran walked with an antalgic gait, due to rectal pain 
with ambulatory movement.  The veteran declined an internal 
rectal examination.  The examiner found a normal external 
rectal view and noted normal hemoglobin.

In October 1998, the RO granted service connection for 
hemorrhoids and assigned a noncompensable evaluation, 
effective March 15, 1998. 

In February 1999, a VA rectum and anus examination was 
conducted.  The veteran complained of rectal bleeding with 
hard stool twice a week.  The examiner found two small 
external hemorrhoids present laterally on both sides, with no 
fissures, and normal hemoglobin.  The examiner was unable to 
conduct an internal rectal examination.  The diagnosis was 
external hemorrhoids.

In June 1999, the RO assigned a 10 percent evaluation for 
hemorrhoids, effective March 15, 1998, pending reexamination 
in two years.

In February 2001, the veteran underwent a VA rectum and anus 
examination.  The veteran complained of rectal bleeding with 
defecation three to four times per month and pain after 
defecation.  Upon physical examination, the examiner found 
skin tags on the 9 o'clock and 12 o'clock positions, but no 
external hemorrhoids and no palpable internal hemorrhoids.  
The diagnosis was skin tags and history of hemorrhoids with 
persistent symptoms.

With respect to the procedural requirements, the Board finds 
that the RO complied with the due process requirements set 
forth under 38 C.F.R. § 3.105(e).  The veteran was duly 
notified by letter on April 23, 2001 of the proposal to 
reduce the assigned evaluation for his service-connected 
hemorrhoids from 10 percent to a noncompensable evaluation, 
and he was told that he could present evidence and argument 
against the reduction.  The veteran presented argument by 
correspondence received in May 2001, but did not submit any 
additional evidence.  Thereafter, the RO issued a June 2001 
rating decision reducing the rating for the service-connected 
hemorrhoids, effective September 1, 2001.  The veteran was 
notified of this action by letter dated June 28, 2001.  

With respect to the criteria under 38 C.F.R. § 3.344 (2001), 
the Board finds that, because the 10 percent rating in 
question had been in effect for less than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are not for 
application in this case, and a single re-examination 
disclosing improvement in the disability is sufficient to 
warrant reduction in a rating.  See 38 C.F.R. § 3.344(c); see 
also Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In cases in which 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that consideration must be given to 38 C.F.R. § 
4.1 (2001) which requires each disability be viewed in 
relation to its history; 38 C.F.R. § 4.2 (2001) which 
requires examination reports to be interpreted in light of 
the whole recorded history and requires consideration of each 
disability from the point of view of the veteran working or 
seeking work; 38 C.F.R. § 4.10 (2001) which requires 
determination of the ability of the affected part of the body 
to function under the ordinary conditions of daily life, 
including employment; and 38 C.F.R. § 4.13 (2001) which 
requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms.  See Faust v. West, 13 Vet. App. 342, 
350 (2000); Brown, 5 Vet. App. at 420-21.

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must 
it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 5 
Vet. App. at 421.

The Board has reviewed the above legal framework and evidence 
of record and concludes that the veteran's service-connected 
hemorrhoid disability evaluation was properly reduced from 10 
percent to a noncompensable evaluation.  At the time of the 
June 1999 rating decision assigning the 10 percent 
evaluation, the evidence of record was that the veteran had 
two large, bleeding, external hemorrhoids in March 1998; that 
the veteran underwent a hemorrhoidectomy in April 1998; and 
that the veteran had two small external hemorrhoids in 
February 1999.  At the time of the September 2001 rating 
reduction, the evidence of record was a February 2001 VA 
examination that found skin tags but no external hemorrhoids 
and no palpable internal hemorrhoids.  The evidence at the 
time of the reduction thus demonstrated that the veteran's 
hemorrhoids were no longer irreducible, large, or thrombotic, 
with excessive redundant tissue and evidencing frequent 
recurrences.

The Board thus finds that  the RO correctly reduced the 
disability rating assigned to the veteran's service-connected 
hemorrhoids from 10 percent to a noncompensable evaluation 
under 38 C.F.R. §§ 3.105(e) and 3.344(c), and that, 
accordingly, restoration of the 10 percent rating that had 
been in effect prior to September 1, 2001 is not warranted.

III.  Entitlement to an increased rating

As noted above, disability ratings are determined by applying 
the criteria set forth in the Rating Schedule.  38 C.F.R. 
Part 4.  The degree of impairment resulting from a disability 
involves a factual determination of the current severity of 
the disability.  See Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's hemorrhoid disability is assigned a 
noncompensable evaluation and is thus contemplated as 
external or internal, mild or moderate hemorrhoids.  A 10 
percent evaluation is contemplated as internal or external 
hemorrhoids that are irreducible, large or thrombotic, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

Evidence dated subsequent to September 2001 rating reduction, 
includes a February 2002 VA rectum and anus examination.  The 
veteran complained of intermittent rectal bleeding of two to 
three times per week, rectal pain, and use of preparation H 
which provided some relief.  The examiner found no evidence 
of internal or external hemorrhoids.  The examiner noted 
normal hemoglobin, good sphincter tone, and no blood on 
finger.  The examiner assessed a history of hemorrhoids, but 
no active hemorrhoids.

VA outpatient records from February 2001 to August 2005 were 
obtained.  In August 2005, the veteran presented with 
hemorrhoidal discomfort.  The examiner observed hemorrhoid 
tags.

The Board finds that the veteran is not entitled to a 10 
percent evaluation for his hemorrhoid disability.  As 
previously noted, the February 2001 VA examination noted skin 
tags but found no external or internal hemorrhoids.  The 
February 2002 VA examination found no evidence of internal or 
external hemorrhoids.  The August 2005 VA outpatient records 
note the existence of hemorrhoid tags.  Taken together, the 
most recent examinations and outpatient records indicate that 
the veteran's hemorrhoids are not large, thrombotic, and 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrence.  The records show that either the 
veteran has no internal or external hemorrhoids, or that only 
hemorrhoid tags are present.  Accordingly, a compensable 
evaluation for service-connected hemorrhoids is not 
warranted.

In a May 2003 statement, the veteran's representative 
asserted that, despite the February 2002 finding of no active 
hemorrhoids, the veteran's constant pain upon bowel movement 
is analogous to that of painful motion under 38 C.F.R. § 4.59 
(2005).  However, 38 C.F.R. § 4.59 applies expressly to 
joints.

In the veteran's May 2003 substantive appeal, he complained 
of "rectal pain, and bloody stool with frequent painful 
recurrences of large hemorrhoids."  To the extent that the 
veteran claims that he has large hemorrhoids, although the 
veteran is competent to describe symptoms such as rectal and 
hemorrhoidal pain and bloody stool, he is not qualified to 
give a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Moreover, the veteran's assertion 
that he has large hemorrhoids is not borne out by the most 
recent medical evidence of record.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Here, the schedular evaluations are not inadequate.  The 
medical evidence demonstrates that an increased rating is not 
warranted because the necessary manifestations are not 
present.  Moreover, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization due to this service-connected 
disability, nor has marked interference of employment been 
shown due to hemorrhoids.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The reduction in the evaluation assigned to the veteran's 
service-connected hemorrhoid disability from 10 percent to a 
noncompensable evaluation, effective September 1, 2001, was 
proper.

A compensable evaluation for the veteran's service-connected 
hemorrhoid disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


